Title: From George Washington to Colonel Elias Dayton, 10 July 1780
From: Washington, George
To: Dayton, Elias


					
						Head Quarters Colo. Deys [Bergen County, N.J.]10th July 1780
						Dear Sir
					
					I have been favd with yours of the 3d 4th and 7th—Upon your representation, and that of Mr Caldwell of the exposed state of the Country in the Vicinity of Elizabeth town, I have ordered down your Regiment, for the purposes of affording protection to the inhabitants—and

enabling you to remain with safety below, to procure intelligence and put Flags again under proper regulations. I would wish you to station the Regiment in a place of perfect security. I am told West Farms, where the Brigade lay before the enemy moved out upon the 6th of last month, will be safe and convenient: But I have directed the commanding Officer to go forward to you, when you will direct him to take any other position which you may deem more eligible.
					I have no objection to the plan you mention in your last, for sending a Man into New York—The nearer the time of expecting our Allies upon the Coast, the more interesting it becomes to obtain most exact intelligence, and you will therefore be pleased to exert yourself in procuring every thing material and as often as possible. I am Dear Sir Yr most obt Servt.
				